Citation Nr: 1017620	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-27 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and son


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from February 1966 to November 
1969.  

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 2006 
decision of Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which, in part, 
granted service connection for PTSD and assigned a 50 percent 
evaluation.  

In May 2009, the Board, in part, denied an initial evaluation 
in excess of 50 percent for PTSD, and the Veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to the terms of a Joint 
Motion submitted by the Secretary of VA and the Veteran's 
attorney, the Court vacated the Board's decision and remanded 
the matter for compliance with the terms of the Joint Motion.  



REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake action consistent with the Joint Motion 
for Remand.  

The evidentiary record as currently constituted includes 
conflicting and somewhat contradictory statements and 
findings concerning the Veteran's medical history and 
psychiatric manifestations, and does not provide a clear 
assessment as to the current severity of his PTSD, alone.  

Specifically, the evidence shows that the Veteran has a long 
history of polysubstance abuse, including alcohol, cocaine, 
methamphetamines, and heroine.  Although the Veteran reported 
on his initial VA psychiatric assessment in February 2006 
that his substance use began when he was in Vietnam, he 
reported on a private psychiatric evaluation in April 2010, 
that he started drinking when he was nine years old, that his 
heaviest usage was from age 16 to 25, and that he drank more 
than a quart a day (whiskey being his preferred drink) during 
his heavy consumption (p. 8).  The psychologist indicated 
that the Veteran described a continued pattern of binge 
drinking and suggested that his polysubstance abuse was a 
means of self-medication and that his current cognitive 
impairment was associated with his PTSD.  

However, the Board notes that the Veteran did not enter 
service until he was 21 years old, and that he did not go to 
Vietnam until November 1968, one month short of his 22nd 
birthday.  Thus, his self-described history of heavy 
substance abuse predated his service in Vietnam by nearly six 
years and raises questions as to the nature and etiology of 
his polysubstance, and the affect that it has on some of his 
current symptoms, such as insomnia, irritability and 
cognitive functioning.  

The private psychologist also indicated that the Veteran's 
self-described difficulty getting along with co-workers and 
authority figures, and his lack of income based on his Social 
Security earnings was further evidence of the negative impact 
his PTSD had on his industrial capacity since his discharge 
from service.  (p. 14).  Given the Veteran's self-described 
employment history on examination and in other reports of 
record, however, the basis for the psychologist's opinion is 
not entirely clear.  

In this regard, the Board notes that when initially evaluated 
by VA in February 2006, the Veteran reported that he never 
really held a job for any significant period of time, and 
said that the longest he worked anywhere was with the Federal 
Government from 1981 to 1984.  He reported that he 
played/worked in a rock 'n roll band, and that he was a drug 
dealer (cocaine) for many years.  He said that he was very 
good at it, and moved "411 kilos a month."  The record 
showed that the Veteran was convicted of drug dealing and 
served 2 years of a 10 year sentence in the late 1990's.  
(See August 2006 VA examination).  The diagnoses on VA 
examination included PTSD, depressive disorder and alcohol 
abuse.  The psychiatrist indicated that while depression was 
a common co-existing disorder with PTSD, she opined that the 
Veteran's depressive symptoms were multifactorial in nature 
and were not related to his PTSD.  

In contrast, on the private evaluation in 2010, the Veteran 
stated that he could "never remember not working."  He said 
that he worked at his father's meat packing plant since he 
was seven years old, and that he worked at the plant for a 
couple of years after coming home from service, and again at 
some later (unspecified) time when the plant went bankrupt.  
He also reported that he worked on his father's farm when he 
was a child, and that he subsequently owned and worked his 
own farm for many years until he sold it around 2005.  Thus, 
the evidence of record appears to show a long work history, 
albeit, sometimes involving illegal business transactions.  

The psychologist also indicated that the Veteran's scores on 
the Personality Assessment Inventory (PAI) and Minnesota 
Multiphasic Personality Inventory-2 (MMPI-2) were deemed 
invalid as a result of "his tendency to respond 
inconsistently to test items with highly similar content" on 
the MMPI-2 test and his failure to provide adequate 
identifying information on the latter examination.  The 
diagnoses included PTSD, mood disorder, not otherwise 
specified, alcohol and amphetamine abuse, and personality 
disorder.  

In this case, the current medical evidence of record offers 
two completely different assessments as to the current 
severity of the Veteran's PTSD.  However, as the Veteran has 
not been evaluated by VA in nearly four years, the Board 
finds that a current comprehensive psychiatric examination 
should be undertaken in this case.  See Peters v. Brown, 6 
Vet. App. 540, 542 (1994) (the duty to assist includes 
providing a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of a disability).  

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code(s).  
It is not permitted to discuss factors outside the scope of 
the rating criteria, nor is it permitted to speculate on the 
presence or absence of the criteria on the basis of 
incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).  

In light of the discussion above and in order to give the 
Veteran every consideration with respect to the present 
appeal, it is the Board's opinion that further development of 
the case is necessary.  This case is being returned to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
and the Veteran will be notified when further action on his 
part is required.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his PTSD 
since July 2007 (the date of the last 
treatment records associated with the 
claims file) and to provide any releases 
necessary for the VA to secure private 
medical records of such treatment or 
evaluation.  The RO/AMC should then 
obtain and associate with the claims file 
any treatment records identified by the 
Veteran.  

2.  The Veteran should be afforded a 
psychiatric examination by a psychiatrist 
to determine the current severity and 
manifestations of his PTSD and how it 
affects his ability to be gainfully 
employed.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly reports of psychiatric 
evaluations performed in by the VA in 
February 2006 and August 2006 and 
privately in, February 2010, and 
following the examination and review 
provide responses to the following:  

(a)  Indicate, with respect to 
the psychiatric symptoms 
identified, whether such 
symptoms are manifestations of 
the Veteran's PTSD or are 
manifestations of other 
psychiatric disorders.  To the 
extent possible, the 
manifestations of the Veteran's 
PTSD should be distinguished 
from those of any other 
unrelated mental disorder found 
to be present.  If this is not 
possible, the examiner should 
so indicate.  

(b)  Provide an opinion 
concerning the degree of social 
and industrial impairment 
resulting from the Veteran's 
PTSD.  

(c)  The examiner is 
specifically requested to 
include in the diagnostic 
formulation an Axis V diagnosis 
(GAF Scale) pertaining to the 
symptomatology associated with 
the Veteran's PTSD and an 
explanation of what the 
assigned score represents.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



		
RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

